 1                                                            THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7
   JENNIFER MILLER, EMAD AL-KAHLOUT, JUMA
 8 LAWSON, PHILIP SULLIVAN, JOSE GRINAN, KELLY
                                                           Case No. 2:21-cv-00204-BJR
 9 KIMMEY, KIMBERLY HALO, and HAMADY
   BOCOUM, on behalf of themselves and all                 STIPULATED MOTION AND ORDER TO
10 others similarly situated,                              FILE SECOND AMENDED COMPLAINT

11                         Plaintiffs,
12
           v.
13
   AMAZON.COM, INC., and AMAZON LOGISTICS,
14 INC.,

15                         Defendants.
16

17

18                                       I.    STIPULATED MOTION

19         The parties through their respective counsel stipulate, agree, and move the Court as

20 follows:

21         1.       Plaintiff Jennifer Miller filed this lawsuit on February 17, 2021 (Dkt. No. 1).

22         2.       Plaintiffs Jennifer Miller, Emad Al-Kahlout, Juma Lawson, Philip Sullivan, Jose

23 Grinan, Kelly Kimmey, Kimberly Halo, and Hamady Bocoum filed a First Amended Complaint

24 and a Corrected First Amended Complaint on March 18, 2021 (Dkt. Nos. 14, 19).

25         3.       On May 17, 2021, Defendants filed a Motion to Compel Arbitration and Stay

26 (Dkt. No. 28).
27

     STIPULATED MOTION AND ORDER TO FILE SECOND                             TERRELL MARSHALL LAW GROUP PLLC
     AMENDED COMPLAINT - 1                                                       936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603 • FAX 206.319.5450
     Case No. 2:21-cv-00204-BJR                                                      www.terrellmarshall.com
1
            4.      Federal Rule Civil Procedure 15(a)(2) permits a party to amend its pleading when
2
     the opposing parties agree in writing that the amended pleading may be filed.
3
            5.      Local Civil Rule 15 requires a party seeking to amend a pleading to “attach a copy
4
     of the proposed amended pleading as an exhibit to the motion or stipulation. The party must
5
     indicate on the proposed amended pleading how it differs from the pleading that it amends by
6
     bracketing or striking through the text to be deleted and underlining or highlighting the text to
7
     be added.” LCR 15.
8
            6.      A “redline” copy of Plaintiffs’ Second Amended Complaint reflecting Plaintiffs’
9
     revisions to the First Amended Complaint is attached hereto as Exhibit A.
10
            7.      Defendants consent to the filing of the Second Amended Complaint attached as
11
     Exhibit A.
12
            8.      The parties respectfully move the Court to approve the filing of the Second
13
     Amended Complaint attached as Exhibit A.
14
            STIPULATED TO AND DATED this 2nd day of June, 2021.
15
      TERRELL MARSHALL LAW GROUP PLLC                DAVIS WRIGHT TREMAINE LLP
16

17    By: /s/ Toby J. Marshall, WSBA #32726          By: /s/ Kenneth E. Payson, WSBA #26369
         Beth E. Terrell, WSBA #26759                   Kenneth E. Payson, WSBA #26369
18       Email: bterrell@terrellmarshall.com            Email: kennethpayson@dwt.com
         Toby J. Marshall, WSBA #32726                  Sheehan Sullivan, WSBA #33189
19
         Email: tmarshall@terrellmarshall.com           Email: sheehansullivan@dwt.com
20       Jennifer Rust Murray, WSBA #36983              920 Fifth Avenue, Suite 3300
         Email: jmurrary@terrellmarshall.com            Seattle, Washington 98104
21       936 North 34th Street, Suite 300               Telephone: (206) 622-3150
22       Seattle, Washington 98103                      Facsimile: (206) 757-7700
         Telephone: (206) 816-6603
23       Facsimile: (206) 319-5450                   MORGAN, LEWIS & BOCKIUS LLP
24                                                       Richard G. Rosenblatt, Admitted Pro Hac Vice
25                                                       502 Carnegie Center
                                                         Princeton, NJ 08540-6241
26                                                       Telephone: (609) 916-6600
                                                         Facsimile: (609) 916-6601
27
                                                         richard.rosenblatt@morganlewis.com

     STIPULATED MOTION AND ORDER TO FILE SECOND                           TERRELL MARSHALL LAW GROUP PLLC
     AMENDED COMPLAINT - 2                                                     936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
     Case No. 2:21-cv-00204-BJR                                                    www.terrellmarshall.com
1       Hillary Schwab, Admitted Pro Hac Vice        Michael J. Puma, Admitted Pro Hac Vice
        Email: hillary@fairworklaw.com               1701 Market Street
2
        Brant Casavant, Admitted Pro Hac Vice        Philadelphia, PA 19103-2921
3       Email: brant@fairworklaw.com                 Telephone: (215) 963-5000
        FAIR WORK, P.C.                              Facsimile: (215) 963-5001
4       192 South Street, Suite 450                  Email: michael.puma@morganlewis.com
        Boston, Massachusetts 02111                  Michael E. Kenneally, Admitted Pro Hac Vice
5
        Telephone: (617) 607-3260                    1111 Pennsylvania Avenue, N.W.
6       Facsimile: (617) 488-2261                    Washington, DC 20004-2541
                                                     Telephone: (202) 739-3000
7       Andrew R. Frisch, Admitted Pro Hac Vice      Facsimile: (202) 739-3001
8       Email: afrisch@forthepeople.com              michael.kenneally@morganlewis.com
        Paul M. Botros, Admitted Pro Hac Vice
9       Email: pbotros@forthepeople.com              Mary Grace Patterson, Admitted Pro Hac Vice
        Email: vfish@forthepeople.com                One Federal Street
10      Email: ctacher@forthepeople.com              Boston, MA 02110-1726
11      MORGAN & MORGAN, P.A.                        Telephone: (617) 341-7700
        8151 Peters Road, Suite 4000                 Facsimile: (617) 341-7701
12      Plantation, Florida 33324                    marygrace.patterson@morganlewis.com
        Telephone: (954) 327-5352
13
                                                  Attorneys for Defendants Amazon.com, Inc., and
14   Attorneys for Plaintiff                      Amazon Logistics, Inc.

15

16

17

18

19

20

21

22

23

24

25

26
27

     STIPULATED MOTION AND ORDER TO FILE SECOND                      TERRELL MARSHALL LAW GROUP PLLC
     AMENDED COMPLAINT - 3                                                936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603 • FAX 206.319.5450
     Case No. 2:21-cv-00204-BJR                                               www.terrellmarshall.com
1                                              II.       ORDER
2          The Court GRANTS the parties’ stipulated motion and approves the filing of the Second
3 Amended Complaint as set forth above.

4          IT IS SO ORDERED
5          Dated this 3rd day of June, 2021.
6

7

8                                                    A
                                                     Barbara Jacobs Rothstein
9
                                                     U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     STIPULATED MOTION AND ORDER TO FILE SECOND                             TERRELL MARSHALL LAW GROUP PLLC
     AMENDED COMPLAINT - 4                                                       936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603 • FAX 206.319.5450
     Case No. 2:21-cv-00204-BJR                                                      www.terrellmarshall.com
